Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 67-94 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group I,

    PNG
    media_image1.png
    275
    617
    media_image1.png
    Greyscale

and the species of Compound No. C2, found on pages 61 and 86 of the instant specification (reproduced below),

    PNG
    media_image2.png
    53
    831
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    214
    344
    media_image3.png
    Greyscale

in the reply filed on August 24, 2022 is acknowledged.  

The traversal is on the ground(s) that the restriction and lack of unity finding may not be applicable to the current claims.  Applicant argues that newly added claim 67 has the technical feature of having simultaneously the piperazinyl ring and at least one of Q1 and Q2.  
Applicant’s arguments have been considered.  The current claims lack unity of invention because the technical feature (according to Applicant) of a fixed piperazinyl ring in instant formula (I) and at least one of Q1 and Q2 is not a special technical feature as it does not make a contribution over the prior art.  See below anticipatory rejections and the exclusionary proviso at the end of newly added independent claim 67.  Therefore, Applicant’s argument is not persuasive.

The requirement is still deemed proper and is therefore made FINAL.


  	Applicant’s claimed compound genus has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of compounds embraced by elected Group I, over 76,900 Chemical Abstract Registry numbers were recovered in one database search alone. Therefore, the compounds of elected Group I will be examined according to MPEP 803.02.
The claims within elected Group I have been examined to the extent that they are readable on the elected species of Compound No. C2.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  Note, M.P.E.P. § 803.02.  
The subject matter of the expanded search and examination thus far, inclusive of the elected species of Compound No. C2, is as follows:
a compound of formula (I)

    PNG
    media_image4.png
    222
    300
    media_image4.png
    Greyscale
,
represented by formula (IIa) or formula (IIb) 

    PNG
    media_image5.png
    295
    590
    media_image5.png
    Greyscale
(see claim 76);
R1a, R1b, X1, R2a, R2b and X2 have the definitions described 
in Meaning (4);
Y and Z can each independently represent NR10, C1-3- alkylene 
wherein 1 or 2 CH2 moieties are optionally replaced 
with O or S, or C2-3 alkenylene; 
R3, R4 and R10 can each independently represent hydrogen, 
C1-6 alkyl or -C(=O)OR11;  and
all other variables are as defined.
	

	Claims embraced by the search and examination thus far are claims 67-71, 73, 74, 76, 77, 93 and 94.  Claims not embraced by the search and examination are claims 72, 75 and 78-92.


Subject matter not embraced by the above identified search and examination and Claims 63, 72, 75 and 78-92 are withdrawn from further consideration pursuant to 
37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 
August 24, 2022.  Claim 63 was cancelled per the Amendment filed August 24, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on August 21, 2020, 
January 20, 2022 and October 12, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 93 is objected to because of the following informalities: a period is missing from the end of claim 93. 
 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 67-71, 73, 74, 76, 77, 93 and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 67 is indefinite because the claim is directed to a metabolite of a compound of formula (I).  The instant specification on page 11 defines a metabolite as a substance formed in vivo upon administration.  One would not know the structure of something that is formed in vivo.  Therefore, the metes and bounds of claim 67 cannot be ascertained.  See claims 68-71, 73, 74, 76, 77, 93 and 94 for same.
Regarding claims 67, 71, 73, 74, 76, 77 and 94, the phrases “preferably”, “more preferably”, “such as”, and “particularly”, render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  The claims are replete with instances in which the phrases, “preferably”, “more preferably”, “such as”, and “particularly”, appear.  This rejection can be overcome by deleting from all of the claims these phrases as well as the limitations which follow.
In independent newly added claim 67, the fused ring systems Q1 and Q2 have not been defined in the claim {see page 3, under Meaning (4)}.  See dependent claim 73 where the fused ring systems of Q1 and Q2 have been defined.  This rejection can be overcome by adding the fused ring systems which define Q1 and Q2 to independent claim 67. 
In claim 67, it is not clear why the phrase “wherein when R1a, R1b, X1, R2a, R2b and X2 have the definitions described in Meaning (1) or (4),” is needed in the claim since these variables were defined just before the phrase (page 3, 13th line from the bottom of the page).  Therefore, claim 67 is indefinite.  This rejection can be overcome by the deletion of the phrase from claim 67.
In claim 67, an “and” should be added before “NR10” for proper Markush language format (page 3, 6th line from the bottom of the page).
Claims dependent on claim 67 which do not resolve the problems identified in claim 67 are also found indefinite.
In claim 93, an “or” should be added before the last compound listed for proper Markush language format.
	



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 69 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 69 fails to further limit the claims from which it depends since the definitions of the R3, R4 and R10 variables are of the same scope as found in independent claim 67.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 67-71, 73, 74, 76, 77, 93 and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of the following:
a)	the compound of Chemical Abstracts Registry Number 438472-79-8 {indexed in the Registry file on STN CAS ONLINE July 12, 2002},

    PNG
    media_image6.png
    296
    439
    media_image6.png
    Greyscale

{a compound of instant formula (IIa), 
    PNG
    media_image7.png
    295
    273
    media_image7.png
    Greyscale
,
wherein m=zero; 
n=zero; 
R7=absent; 
Y=O; 
X1=CR10 and R10=hydrogen; 
R3=C1 alkyl; 
R4=C1 alkyl; 
X2=CR10 and R10=hydrogen; 
R2a and R2b each represent C6 aryl and an available ring atom on R2a is 
connected to an available ring atom on R2b through Z group such that R2a 
and R2b together with X2 to which they are attached form a fused ring 
system; and 
Z=O   (i.e., 
    PNG
    media_image8.png
    147
    236
    media_image8.png
    Greyscale
 wherein p=zero; q=zero; 
R8=absent; see claim 74)};


	b)	Toldy et al. {Acta Chimica Academiae Scientiarum Hungaricae (1971), 70(1-2), pages 101-122} - who disclose Compound No. XXXVII in Table 5 on page 16 of the provided English translation,

    PNG
    media_image9.png
    221
    410
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    110
    514
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    80
    526
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    173
    306
    media_image12.png
    Greyscale

{a compound of instant formula (IIa), 
    PNG
    media_image7.png
    295
    273
    media_image7.png
    Greyscale
,
wherein m=zero; 
n=zero; 
R7=absent; 
Y=O; 
X1=CR10 and R10=hydrogen; 
R3=hydrogen; 
R4=hydrogen; 
X2=N; 
R2a =C2 alkyl and 
R2b =C2 alkyl};


	c)	Brummond et al. {US Patent 5,543,311} - who disclose, for instance, the product of Step 2B in Preparation Example 5 (column 8, lines 45-46),

    PNG
    media_image13.png
    44
    450
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    181
    373
    media_image14.png
    Greyscale

{a compound of instant formula (IIa), 
    PNG
    media_image7.png
    295
    273
    media_image7.png
    Greyscale
,
wherein m=zero; 
n=zero; 
R7=absent; 
Y=C2 alkenylene; 
X1 =N;
R3=hydrogen; 
R4=hydrogen; 
X2=CR10 and R10=hydrogen; 
R2a =C2 alkyl substituted with R13, R13=-C(=O)OR11 and R11=hydrogen; and 
R2b =hydrogen};


	d)	the compound of PubChem CID 1114009 {National Center for Biotechnology Information. PubChem Compound Summary for CID 1114009. https://pubchem.ncbi.nlm. nih.gov/ compound/1114009. Accessed October 31, 2022, create date July 10, 2005},

    PNG
    media_image15.png
    238
    255
    media_image15.png
    Greyscale

{a compound of instant formula (IIa), 
    PNG
    media_image7.png
    295
    273
    media_image7.png
    Greyscale
,
wherein m=zero; 
n=zero; 
R7=absent; 
Y=C2 alkylene; 
X1=N; 
R3=hydrogen; 
R4=hydrogen; 
X2=N; 
R2a and R2b each represent C6 aryl and an available ring atom on R2a is 
connected to an available ring atom on R2b through Z group such that R2a 
and R2b together with X2 to which they are attached form a fused ring 
system; and 
Z=C2 alkylene   (i.e., 
    PNG
    media_image16.png
    145
    262
    media_image16.png
    Greyscale
 wherein p=zero; q=zero; 
R8=absent; see claim 74)    - AND -

the compound of PubChem CID  1114009 is a metabolite of Compound C3 in 
instant claim 93};

e)	the compound of Chemical Abstracts Registry Number 334500-65-1 {indexed in the Registry file on STN CAS ONLINE May 3, 2001},

    PNG
    media_image17.png
    297
    441
    media_image17.png
    Greyscale

{a compound of instant formula (IIa), 
    PNG
    media_image7.png
    295
    273
    media_image7.png
    Greyscale
,
wherein m=zero; 
n=zero; 
R7=absent; 
Y=C2 alkenylene; 
X1=N; 
R3=hydrogen; 
R4=hydrogen; 
X2=N; 
R2a and R2b each represent C6 aryl and an available ring atom on R2a is 
connected to an available ring atom on R2b through Z group such that R2a 
and R2b together with X2 to which they are attached form a fused ring 
system; and 
Z=C2 alkenylene    (i.e., 
    PNG
    media_image18.png
    135
    264
    media_image18.png
    Greyscale
 wherein p=zero; q=zero; 
R8=absent; see claim 74)    - AND -

the compound of Chemical Abstracts Registry Number 334500-65-1 is a 
metabolite of Compound C3 in instant claim 93};  


and
	
f)	Berenguer et al. {Inst. "Lopez-Neyra" Parasitol., Granada, Spain SOURCE: Revista Iberica de Parasitologia (1973), 33(1), 81-106} - who disclose Compound F in the table on page 86,

    PNG
    media_image19.png
    147
    641
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    228
    347
    media_image20.png
    Greyscale

{a compound of instant formula (IIa), 
    PNG
    media_image7.png
    295
    273
    media_image7.png
    Greyscale
,
wherein m=zero; 
n=zero; 
R7=absent; 
Y=S; 
X1=N; 
R3=hydrogen; 
R4=hydrogen; 
X2=N; 
R2a and R2b each represent C6 aryl and an available ring atom on R2a is 
connected to an available ring atom on R2b through Z group such that R2a 
and R2b together with X2 to which they are attached form a fused ring 
system; and 
Z=S    (i.e., 
    PNG
    media_image21.png
    142
    246
    media_image21.png
    Greyscale
 wherein p=zero; q=zero; 
R8=absent; see claim 74)}.

Each of the above cited prior art disclose at least one compound that anticipates the instant claimed invention as shown above.  Additionally, Toldy et al. disclose that his Compound XXXVII has an antiulcerogenic and antihistamine effect (page 7 of the English translation).  Further, Toldy et al. disclose his Compound XXXVII in ethanol (#30 on page 18 of the English translation).  The instant specification discloses that ethanol is a pharmaceutically acceptable carrier.  See the 2nd and 3rd full paragraphs on page 80 of the instant specification.  Therefore, each of the above cited prior art anticipates the instant claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.
Allowable Subject Matter
The elected species of Compound No. C2, found on pages 61 and 86 of the instant specification, is allowable over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 4, 2022
Book XXV, page 136